     Case: 1:16-cv-00464-RHC Doc #: 208 Filed: 01/04/21 Page: 1 of 2 PAGEID #: 6905




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


CONNIE MCGIRR, et al.,

               Plaintiffs,
v.
                                                             Case No. 16-464
THOMAS F. REHME, et al.,

               Defendants.

_______________________________________/

                   ORDER CONTINUING TELEPHONE CONFERENCE

         On November 3, 2020, Defendant Waite, Schneider, Bayless & Chesley, Co.,

LPA filed a “Motion to Enforce Settlement and to Compel Escrow Agent to Perform his

Obligations.” Pursuant to the local rules, any opposition to the motion should have been

filed within 21 days. S.D. Ohio Civ. R. 7.2(a)(2). No response was filed. The court

therefore issued an order to show cause why the motion should not be granted (ECF

207.)

         The escrow agent attempted to file a response, however, because he was not

admitted to practice in the Southern District of Ohio, he was not able to file the response

on the docket. Instead, he emailed his response, along with the voluminous supporting

documentation, to the court and to counsel of record. The court held a telephone

conference on December 30, 2020, where counsel indicated they needed time to review

the documents. All parties agreed it was best not to file the sensitive information on the

record, but to instead leave the motion pending while counsel could explore what issues

remain unresolved. The court will therefore continue the telephone conference until

February. Counsel shall continue to work cooperatively in an attempt to identify and
   Case: 1:16-cv-00464-RHC Doc #: 208 Filed: 01/04/21 Page: 2 of 2 PAGEID #: 6906




narrow any remaining issues. At the continued telephone conference, depending on

what issues remain, the court will determine the next step, if any, in this litigation.

Accordingly,

           IT IS ORDERED that the December 30, 2020 telephone conference is

CONTINUED until February 2, 2021 at 10:00 am. The court will circulate call-in

information at a later date. Counsel are instructed to submit a jointly prepared, brief

summary of remaining issues by January 29, 2021. The summary shall be submitted

via email to the court’s case manager, with all counsel and the escrow agent copied.



                                                                    s/Robert H. Cleland
                                                                    ROBERT H. CLELAND
                                                                    UNITED STATES DISTRICT JUDGE

Dated:         January 4, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 4, 2021, by electronic and/or ordinary mail.

                                                                    s/Lisa Wagner
                                                                    Case Manager and Deputy Clerk
                                                                    (810) 292-6522



S:\Cleland\Cleland\JUDGE'S DESK\C3 ORDERS\16-464.MCGIRR.ContinueTeleConf.Escrow.CHD.docx




                                                                        2
